Citation Nr: 1734078	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include exposure to herbicides. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had active service in the United States Army from February 1971 to December 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the decision, entitlement to service connection for a skin disability was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in June 2011.

This matter was previously before the Board in November 2016 when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current skin disabilities are due to his active service, to include exposure to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  Specifically, in his June 2011 Notice of Disagreement, the Veteran identified his skin rash as a "form of acne" and reported that his physician told him that rash may be related to exposure to Agent Orange.  In addition, throughout the record, the Veteran asserted that his current rash skin symptoms were present since service.

The Veteran's service personnel records note that he served in Vietnam and was awarded the Combat Infantry Badge.  Service treatment records reveal that the Veteran was treated for an inguinal skin rash during service in February 1972.
The Veteran underwent a VA examination in December 2016, during which dermatitis, cutaneous sarcoidosis, and perifollicular granulomatous were diagnosed.  The examiner opined that the Veteran's current disorders were "less likely" than not related to the Veteran's service in Vietnam, to Agent Orange exposure.  In providing this opinion, the examiner in significant part, noted that the relationship between the disorders and Agent Orange exposure was not clearly understood.  The examiner also indicated that the Veteran was not diagnosed with chloracne or any other acne form disease consistent with chloracne.  Lastly, the examiner noted the medical evidence of record since the date of claim demonstrates diagnoses of xerosis, granuloma annulare, rosacea, tinea versicolor; and pruritus; however, he failed to provide an opinion as to the etiology of these skin disorders.  

To date, the VA opinion of record is inadequate for adjudicative purposes, as the aforementioned examiner did not consider the Veteran's statements indicating that he noticed skin symptoms since service that have continued to the present time.  Moreover, the examiner failed to provide any etiology for several of the Veteran's current skin disorders, to include:  xerosis; granuloma annulare; rosacea; tinea versicolor; and pruritus.  Further, the examiner's rationale for the negative opinion, that the current dermatitis, cutaneous sarcoidosis, and perifollicular granulomatous were "less likely" related to the Veteran's service in Vietnam, to include exposure to Agent Orange, is also inadequate, as the rationale noted above is not sufficient.  Finally, the examiner also failed to consider whether the Veteran's current skin disorders may be directly related to his active service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).     

Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the December 2016 VA examination and opinion, if available.

Based on the review of the record and the examination results, the examiner should identify all skin disorders that have been present during the period of the claim.  With respect to each such disorder,  the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service, to include his presumed herbicide exposure.  

In rendering the opinions(s), the examiner should specifically address the Veteran's contention that he has experienced skin symptoms since active service.  For purposes of the opinion(s), the physician should assume that the Veteran is credible. 

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




